Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  May 29, 2015
                                                                                     Robert P. Young, Jr.,
                                                                                                 Chief Justice

  150725(215)(216)                                                                   Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
  MARKELL VANSLEMBROUCK, Minor, by and                                            Bridget M. McCormack
  through ERIC BRAVERMAN, Conservator,                                                  David F. Viviano
                                                                                   Richard H. Bernstein,
              Plaintiff-Appellee,                                                                     Justices
  and

  KIMBERLY A. VANSLEMBROUCK,
           Plaintiff,
                                                             SC: 150725
  v                                                          COA: 309680
                                                             Oakland CC: 2006-074585-NH
  ANDREW JAY HALPERIN, M.D., and WILLIAM
  BEAUMONT HOSPITAL,
           Defendants-Appellants,
  and

  MICHIGAN INSTITUTE OF GYNECOLOGY
  AND OBSTETRICS, P.C.,
             Defendant.
  ________________________________________/

          On order of the Chief Justice, the motions of plaintiff-appellee for leave to file
  replies to the answers filed by defendants-appellants and amice curiae McLaren
  Healthcare Corporations and Tenet Healthcare in response to the consolidated motion for
  disclosure are GRANTED. The replies submitted on May 18, 2015, are accepted for
  filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 29, 2015